DETAILED ACTION

The Election filed by Applicant on 01/21/2021 is entered.

Claims 1, 5-9, 11-17 and 22-54 are canceled.

Election/Restrictions
Applicant’s election without traverse of claims 2-4, 10 and 18-21 in the reply filed on 01/21/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 

Claims 2-4, 10 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 17 of U.S. Patent No. 10,731,037. Although the claims at issue are not identical, they are not patentably distinct from each other because modified asphalt is a resinous material and the amount of polyol ester in the current application is with limitation as a subset of 2 to 98.52 wt. % oligomer content.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurth et al., WO 2015/138958 A1 (hereinafter “Kurth”) teaches the closest prior art located or identified by the examiner. Kurth discloses a compatibilizing composition for resinous material (asphalt) comprising a bio-compatible plasticizer and a polyol (reacted with fatty acid). See Kurth, [0019], [0021], [0023] - [0025], [0052] - [0053] & [0056]. Kurth further teaches synthetic or bio-derived polyols. See Kurth, [0025], [0054]. Kurth further teaches polyol esters selected from the group consisting of tri-acyglycerides, di-acyglycerides and mono-acyglycerides derived from animal fat, corn oil and partially hydrogenated oil. See Kurth, [0019], [0021], [0023] - [0025], [0052] - [0054]. The present invention differs from Kurth in that the present invention requires a polyol ester not recited in Kurth.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh